UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-54233 SOVEREIGN LITHIUM, INC. (Exact name of registrant as specified in its charter) Delaware 20-8602410 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 999 18th Street, Suite 3000 Denver, Colorado 80202 (Address of Principal Executive Offices) (303) 952-0455 (Registrant’s telephone number, includingarea code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As ofAugust 5, 2013, there were 44,938,356shares issued and outstanding of the registrant’s common stock. INDEX PART I — FINANCIAL INFORMATION Item 1. Condensed Unaudited Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 4 Item 3. Quantitative and Qualitative Disclosure about Market Risk 9 Item 4. Controls and Procedures 9 PART II — OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits. 11 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 F-1 Condensed Statements of Operations for the three and six months ended June 30, 2013 and 2012 and the period from June 29, 2012, entrance into exploration stage, to June 30, 2013 (unaudited) F-2 Condensed Statements of Cash Flows for the six months ended June 30, 2013 and 2012 and the period from June 29, 2012, entrance into exploration stage, to June 30, 2013 (unaudited) F-3 Notes to Condensed Financial Statements (unaudited) F-4 3 SOVEREIGN LITHIUM, INC. (formerly Great American Energy, Inc.) (An Exploration Stage Company) CONDENSED BALANCE SHEETS (Unaudited) ASSETS June 30, December 31, CURRENT ASSETS Cash $ $ Prepaid expenses 5,678 Total current assets 28,096 OTHER ASSETS Mineral property options TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Accounts payable – related party Total current liabilities 23,878 STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.000001 par value, 20,000,000 authorized, none issued and outstanding — — Common stock, $0.000001 par value, 1,000,000,000 shares authorized, 44,938,356 issued and outstanding at June 30, 2013 and 44,416,667 issued and outstanding at December 31, 2012, respectively 45 45 Additional paid in capital 1,672,053 Deficit accumulated during exploration stage ) ) Accumulated earnings (deficit) ) ) Total stockholders' equity (deficit) 484,218 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed financial statements. F-1 SOVEREIGN LITHIUM, INC. (formerly Great American Energy, Inc.) (An Exploration Stage Company) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Period From June 29, 2012, Entrance Into Exploration Stage, To June 30, REVENUE $
